DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 and 14-24 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/14/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-6 and 14-24.
 Applicants' arguments, filed 10/14/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 14-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2009/0029345) in view of Yang (WO 2011/133888) and Musch (Skeletal muscle blood flow abnormalities in rats with a chronic myocardial infarction: rest and exercise, American Journal of Physiology, 1992, 262(2), pp. H411-H419).
Rejection
Russell teaches methods of improving resistance to skeletal muscle fatigue in a subject by administering a skeletal muscle troponin activator, which selectively binds troponin C in troponin complex of fast skeletal muscle fiber and results in said fast skeletal muscle fiber to respond with enhanced force and increased time to fatigue as compared to fast skeletal muscle fiber having at least some troponin C which is not selectively bound (see abstract; paragraphs 0016, 0075-0077; claim 17).  Russell teaches treating patients suffering from heart failure (e.g. myocardial infarction), cachexia, hypertension, and artherosclerotic cardiovascular disease (paragraphs 0097). Russell teaches that such compounds can treat claudication (paragraph 0093).  Russell teaches methods for increasing time to fast skeletal muscle fiber fatigue by administering such complexes (see claim 17).  Russell teaches that such compounds can be used following surgery (i.e. second treatment) (paragraph 0098).  While Russell teaches methods of identifying skeletal muscle troponin activator, Russell does not disclose any particular compound.
Russell does not teach a method of improving resistance to skeletal muscle fatigue in a subject suffering from myocardial infarction by administering a troponin activator such as CK-2107357.

Musch is drawn towards the blood flow abnormalities in skeletal muscle associated with chronic myocardial infarction (see abstract).  Musch teaches that blood flow to working skeletal muscle is less in subjects with myocardial infarction compared to noninfarcted counterparts (see abstract).  Musch thus teaches that skeletal muscle damage is characteristic of myocardial infarction.  As a consequence it would follow that one of ordinary skill in the art would treat patients suffering from myocardial infarction with compounds effective in improving skeletal muscle damage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve resistance to skeletal muscle fatigue in a patient suffering from myocardial infarction by administering a troponin activator such as 1-(2-(((trans)-3-fluoro-1-(3-fluoropyridin-2-yl)cyclobutyl)methylamino)pyrimidin-5-yl)- IH-pyrrole-3-carboxamide, as suggested by Yang and Musch, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since 1-(2-(((trans)-3-fluoro-1-(3-fluoropyridin-2-yl)cyclobutyl)methylamino)pyrimidin-5-yl)- IH-pyrrole-3-carboxamide is an effective and promising skeletal troponin activator as taught by Yang, which would thus treat skeletal muscle damage and thereby myocardial infarction as taught by Musch as well as improve resistance to skeletal 
Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.
Response to Arguments
Applicant argues that even if the skilled artisan were to seek therapies for addressing the blood flow differences described in Musch, there would have been no reason for the skilled artisan to expect that any compound, much less a skeletal muscle troponin activator, even less so compound C, would be effective in overcoming any deficits associated with the reduced blood flow described in Musch.  The Examiner respectfully disagrees since Yang teaches 1-(2-(((trans)-3-fluoro-1-(3-fluoropyridin-2-yl)cyclobutyl)methylamino)pyrimidin-5-yl)- IH-pyrrole-3-carboxamide as an exemplified troponin activator (pg. 93, lines 1-5).  Yang teaches that troponin activators are known to reduce muscle fatigue and/or to increase the overall time to fatigue in normal and low oxygenated conditions (pg. 63, lines 15-20).In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the Examiner alleges that Musch teaches that skeletal muscle damage is characteristic of myocardial infarction. The Examiner makes this allegation without offering any documentary evidence in support. Not only is this allegation unsupported, it is simply incorrect, as Musch does not investigate let alone discuss muscle damage. Blood flow abnormalities and muscle damage are two different physical phenomena. Blood flow is linked to the ability of the vascular system 
Applicant also argues that the skilled artisan would have no reason to look at a skeletal muscle troponin activator, much less compound C, as a suitable candidate for improving skeletal muscle damage.  Moreover, as discussed above, compound C is a skeletal muscle troponin activator, none of Musch, Russell, or Yang teach or suggest that skeletal muscle troponin activators are effective in improving skeletal muscle damage, let alone have regenerative or antifibrotic properties.  The Examiner respectfully disagrees since Yang teaches 1-(2-(((trans)-3-fluoro-1-(3-fluoropyridin-2-yl)cyclobutyl)methylamino)pyrimidin-5-yl)- IH-pyrrole-3-carboxamide as an exemplified troponin activator (pg. 93, lines 1-5).  Yang teaches that troponin activators are known to reduce muscle fatigue and/or to increase the overall time to fatigue in normal and low oxygenated conditions (pg. 63, lines 15-20).
Applicant also argues that said artisan would have had no reason to look to a skeletal muscle tropoinin activator, as there is no teaching that such compounds promote muscle regeneration or reduce fibrosis. As discussed above, none of Musch, Russell, or Yang teach or suggest that skeletal muscle troponin activators are effective in improving skeletal muscle damage. Therefore, the skilled artisan seeking to treat muscle damage would have no reason to tum to skeletal muscle troponin activators to achieve this goal with any reasonable expectation of success, much less to tum to 
Applicant also argues that even if a skilled artisan, contemplating the teachings of Musch, were motivated to look at treating muscle damage, which the Applicant does not concede, the skilled artisan would have had no reasonable expectation that compounds effective in improving skeletal muscle damage would also be effective in improving resistance to muscle fatigue.  The Examiner respectfully disagrees since Russell teaches methods of improving resistance to skeletal muscle fatigue in a subject by administering a skeletal muscle troponin activator, which selectively binds troponin C in troponin complex of fast skeletal muscle fiber and results in said fast skeletal muscle fiber to respond with enhanced force and increased time to fatigue as compared to fast skeletal muscle fiber having at least 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2009/0029345), Yang (WO 2011/133888) and Musch (Skeletal muscle blood flow abnormalities in rats with a chronic myocardial infarction: rest and exercise, American Journal of Physiology, 1992, 262(2), pp. H411-H419) as applied to claims 1-6, 14-19, 21, 23, and 24 above and further in view of Campbell (Aspirin Dose for the Prevention of Cardiovascular Disease, JAMA, 2007, 297(18), pp. 2018-2024).
The teachings of Russell, Yang, and Musch are presented above.
Russell, Yang, and Musch do not teach further administering a second therapy such as aspirin.
Campbell is drawn towards the use of aspirin for the prevention of cardiovascular disease, and that “More than 50 million US adults take aspirin regularly for long-term prevention of cardiovascular disease, typically either 81 mg/d or 325 mg/d.” (see abstract).  As a consequence it would follow that one of ordinary skill in the art would combine aspirin with other active agents simultaneously.

One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine CK-2107357and aspirin in a composition cojointly in a formulation to treat cardiovascular disease.
	
Conclusion
Claims 1-6 and 14-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629